Citation Nr: 1612609	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-35 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for bilateral hearing loss.  The claim is now under the jurisdiction of the Roanoke, Virginia RO.  

In his substantive appeal, the Veteran requested a hearing before the Board.  He was scheduled for a hearing in April 2011.  Prior to the proceeding, his representative submitted a statement indicating that the Veteran preferred a VA examination in lieu of the hearing.  The Board found that a VA examination was necessary, and in March 2014, remanded the instant claim for a VA audiology examination.  


FINDING OF FACT

During the appellate period, the Veteran's bilateral hearing loss was manifested by level II hearing in the right ear and level III hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  A March 2008 letter to the Veteran advised him of evidence needed for his increased rating claim, what evidence he was responsible for obtaining and what evidence VA would attempt to obtain  He was also advised as to how VA determines the disability rating and effective date.  The duty to assist has been satisfied.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.  

The claims file contains VA outpatient treatment records through 2010.  These findings are of record.  For the most part, these VA records are unrelated to the Veteran's bilateral hearing loss and do not provide any audiometric findings related to hearing loss.  On one occasion, outpatient treatment records in April 2010 discuss adjustments made to his hearing aids, wherein the Veteran reported satisfaction following the adjustment.  

The Veteran underwent a VA examination in August 2008.  The Board finds the VA examination/evaluation report to be thorough and adequate upon which to base a decision with regard to the Veteran's hearing loss rating claim decided herein.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.   

However, the Veteran requested in April 2011, that in lieu of a videoconference hearing, he be provided a new VA audiology examination because of the age of his last examination, performed in August 2008.  He was scheduled for a VA audiology examination in June 2014, and failed to report.  In July 2014, the RO sent a letter to the Veteran indicating, in pertinent part, that VA had received notice from the Mountain Home VA Medical Center indicating that he wished to withdraw his appeal.  He was asked to complete a form to that effect.  To date, VA has received no response.  Another examination was scheduled for August 2014.  The Veteran failed to report.  See 38 C.F.R. § 3.655(b) (2015).  

The Veteran was offered the opportunity to testify at a Board hearing in connection with the claim.  He was scheduled for a Board hearing in April 2011, and he cancelled his hearing prior to that time.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Bilateral hearing loss 

Service connection for bilateral hearing loss was granted by rating decision of March 2007.  A noncompensable rating was awarded, effective September 1996.  The noncompensable rating has been in effect since the initial rating.  

The Veteran maintains that his bilateral hearing loss is more severe than the noncompensable evaluation reflects.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).   

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).   

VA disability compensation for impaired hearing is generally derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII. Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

The Veteran underwent a VA audiology examination in August 2008.  He complained of bilateral hearing loss.  He stated he had difficulty hearing and understanding conversational speech, especially with background noise.  Pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
LEFT
30
30
55
65
RIGHT
35
35
40
55

Average pure tone thresholds were 41.25 for the right ear and 45 in the left ear.  The Maryland CNC word list revealed speech discrimination of 84 percent in the right ear and 76 percent in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally, mild to moderately severe.  

By intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percent of discrimination from 84 to 90, the resulting numeric designations for the right ear is level II.  In the left ear, the average pure tone decibel loss falling between 42 and 49 with the line for percent of discrimination from 76 to 82, results in a numeric designation at level III.  The Veteran's right ear is assigned a level II hearing acuity combined with level III hearing acuity for the left ear which equates to a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment as defined in that regulation.  

The Veteran states that his hearing loss is worse than his rating reflects.  He also complains of difficulty understanding conversations in the environment around him.  However, it has been observed that schedular rating criteria are applied through "mechanical application," as applied to clinical test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of a veteran's hearing impairment is not his or her subjective determination of that hearing loss or the use of hearing aids; it is the audiological test results.  

In sum, the evidence is against a compensable increased rating for bilateral hearing loss on a schedular basis. 

In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007).  Thus, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

There is no evidence to show that the VA examination of record is defective.  In fact, his August 2008 VA audiology examination showed the Veteran's tests results were valid for rating purposes and that the use of the Veteran's speech discrimination score was appropriate.  

The functional effects of his hearing loss disability are adequately addressed by the record, are adequately addressed under Martinak, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The criteria providing for higher ratings has been explained thoroughly herein.  The current noncompensable rating adequately describes the severity of the Veteran's symptoms for this disability during the entire appeals period.  The Veteran's reported difficulty hearing conversational speech, especially with background noise, is not an unusual or exceptional feature of his hearing loss  Given that the applicable schedular criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization or interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.  

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-66.  In the instant case the Veteran is currently service connected for posttraumatic stress disorder, evaluated as 70 percent disabling prior to February 26, 2009, 100 percent disabling from February 26, 2009, pursuant to a temporary total hospitalization rating, and 70 percent disabling from May 1, 2009, and tinnitus, evaluated as 10 percent disabling, in addition to the hearing loss disability.  His combined rating is 60 percent prior to February 26, 2009, 100 percent from February 26, 2009, and 70 percent from May 1, 2009.  Individual unemployability is established from May 1, 2009.  At the August 2008 VA examination, the Veteran complained of tinnitus and hearing loss.  He reported that tinnitus interrupted his sleep and that he had difficulty hearing and understanding conversational speech, especially in background noise.  None of his complaints are exceptional or unusual.  His hearing loss does not meet the requirements for an exceptional pattern of hearing impairment.  From February 26, 2009, the Veteran has been in receipt of a total rating, whether based on a temporary total hospitalization rating or individual unemployability.  A combined extraschedular rating would not be for consideration during the period beginning with the 100 percent rating.  Thus, referral for consideration of the assignment of a disability rating on an extraschedular basis based on the combined effects is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has not alleged, nor does the record show, unemployability due to his bilateral hearing loss.  Moreover, the Veteran has already been granted a TDIU based on his service-connected disabilities.  Therefore, the issue of entitlement to a TDIU based on the Veteran's bilateral hearing loss is not before the Board.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


